Citation Nr: 0808688	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to June 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
PTSD related to the veteran's active military service. 

2.  The competent and credible medical evidence indicates 
that the veteran's hepatitis C was contracted as a result of 
extensive intravenous drug use, and is not casually related 
to his period of active military service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.159, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 




II.  Analysis

PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f), see also Cohen v. Brown, 1 Vet. App. 128 (1997).

According to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  In this regard, the Board notes that the Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  Specifically, 
the Court took notice of the change in criteria from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140- 141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

At the outset, the Board notes that it is cognizant of the 
veteran's appellate assertions.  In essence, the veteran 
maintains that service connection for PTSD is warranted based 
on alleged in-service personal assaults.  He maintains that 
he was raped by his sergeant on several occasions.  

However, the Board notes that a review of the claims file 
fails to show a current diagnosis of PTSD.  According to an 
October 2005 VA examiner, the veteran does not meet the 
threshold for a diagnosis of PTSD.  Additionally, although 
the post service medical evidence shows that the veteran 
experienced depressive disorder and personality disorder, the 
medical evidence is negative for a diagnosis of or treatment 
for PTSD.  The veteran also stated that he was in therapy 
with Dr. A.W. in Dallas for PTSD.  However, there is no 
indication in the records that the therapy appointments were 
for PTSD.  Dr. A.W. only mentions PTSD to state that it was 
never diagnosed and never treated and that his current 
symptoms do not meet the threshold of a chronic PTSD 
diagnosis.  It is noted that a treatment record dated March 
2005 shows "PTSD 46."  However, as the veteran was never 
diagnosed with PTSD prior to this notation and there is no 
mention after this of PTSD, the Board finds that it is of no 
probative value.  Furthermore, the VA examiner in October 
2005 noted that the veteran does not fit the criteria for a 
diagnosis of PTSD. 

Where the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As previously noted, the Board acknowledges that the veteran, 
in a statement dated in February 2005, indicated that he had 
been raped several times while in service.  However, his 
treatment records indicate that while he may have experienced 
traumatic sexual experiences while in service, the veteran's 
disorder does not meet the threshold for a chronic PTSD 
diagnosis.

Under the circumstances presented in the case, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and 
therefore the claim for service connection for PTSD must be 
denied.  The benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


Hepatitis C

The veteran also seeks service connection for hepatitis C.  A 
review of the competent and credible evidence fails to show 
that service connection is warranted, however.  The Board 
initially notes that there are a number of recognized risk 
factors for hepatitis C, including blood transfusions, 
intravenous drug use, tattoos, and promiscuous sexual 
activity.  

In his statement of May 2005, the veteran wrote that he 
acquired hepatitis C in service due to air guns used for 
vaccination, which were not cleaned.  However, the service 
medical records do not show any complaints or treatment of 
hepatitis C.  The service medical records also do not show 
any reported consequences from routine inoculations.  The 
records show that the veteran had two surgeries during 
service, a perirectal abscess and a herniorrhaphy.  However, 
neither surgery required a blood transfusion.  Surgery 
without a blood transfusion is not a risk factor for 
hepatitis C infection.  

Thereafter, the record is silent in this regard for many 
years post service.  In fact, the Board notes that the 
veteran was diagnosed with hepatitis C in 1994, 20 years 
after his discharge from service.  At that time, there was no 
evidence that hepatitis C was transmitted through an 
inoculation gun or any other in-service event.  On the 
contrary, the post service medical evidence shows that the 
veteran has used intravenous heroin and cocaine.  The 
veteran's history of intravenous drug use after his discharge 
from military service is well documented.  See VA and private 
treatment reports dated from 1994 through 2005.  The reports 
also show that the veteran has also engaged in promiscuous 
activities and indicated that he is a "womanizer."  

Based on the above stated evidence, the Board finds that the 
veteran's hepatitis C infection is not shown to have been 
acquired due to any event or incident of his military 
service, particularly since he has no documented risk factors 
during military service and since he has extensive exposure 
to risk factors after his discharge from service.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.


III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in February 2005, May 2005 and 
June 2005, prior to the initial adjudication of the claims.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of February 2005, May 2005 and 
June 2005stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, he was told to submit any medical records 
or evidence in his possession that pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in an April 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  The veteran was 
also given a VA examination in connection with his PTSD 
claim.

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claim 
for hepatitis C; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that hepatitis C may be associated with service.  
In addition, because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a current disability and an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


